Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Rejent (Reg. No.: 74,421) on 07/26/2022.  
The application has been amended as follows: (canceled claims 8, 9, 11-15, 19, 21-23, and 25).
Claims 8, 9, 11-15, 19, 21-23, and 25 have been canceled.

Reasons for Allowance
Claims 1, 2, 6, 7, 10, 16, 17, 26, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a method of soft tissue repair, comprising, inter alia, passing the second suture limb over a second tissue augmentation block already engaged with tissue by a second suture during the soft tissue repair to engage a portion of the second suture limb directly against a top surface of the second tissue augmentation block.
ElAttrache et al. (US Pub. No.: 2007/0191849) in view of Coleman (US Pub. No.: 2017/0143551), Nobles et al. (US Pub. No.: 2007/0010829), and Cropper et al. (US Pub. No.: 2008/0275476) discloses substantially all the limitations of the claims as explained in the Final Rejection dated 02/08/2022.  However, neither ElAttrache, Coleman, Nobles, or Cropper alone nor the combination of ElAttrache, Coleman, Nobles, and Cropper discloses passing the second suture limb over a second tissue augmentation block already engaged with tissue by a second suture during the soft tissue repair to engage a portion of the second suture limb directly against a top surface of the second tissue augmentation block.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771